DETAILED ACTION
This correspondence is in response to the communications received September 30, 2020.  Claims 1-7 are pending.  This application is a child of parent application US 15/451,804 which has been allowed and is now patent US 10,134,914.  The patent was allowed on the basis of the three oxide semiconductor films with the second oxide semiconductor film having a crystallinity that is lower than the crystallinity of the first or second oxide semiconductors.  The claims presented in this application, in particular claim 1, last clause, contain the same language which was the basis for the reasons for allowance of the noted parent patent.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  The priority documents have been provided in the parent application US 15/451,804.


Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the 

    PNG
    media_image1.png
    441
    616
    media_image1.png
    Greyscale

Regarding claim 1, the Applicant discloses in Fig. 1B, a semiconductor device comprising:

an oxide semiconductor film (108); 

a gate insulating film (110) over the oxide semiconductor film (110 on 108); and 

a gate electrode (112) over the gate insulating film (112 on 110), 

wherein the oxide semiconductor film comprises: 

a first oxide semiconductor film (108_1); 

a second oxide semiconductor film (108_2) over the first oxide semiconductor film (108_2 on 108_1); and 

a third oxide semiconductor film (108_3) over the second oxide semiconductor film (108_3 on 108_2), and 

wherein the second oxide semiconductor film comprises a region where crystallinity is lower than crystallinity of one or both of the first oxide semiconductor film and the third oxide semiconductor film (¶ 0066 discussed here).


Allowable Subject Matter
Claims 1-7 would be allowable, provided the double patenting rejection is overcome.

A rejection with Applicant’s own prior art was considered in the AIA  statutory 102(a)(1) or 102(a)(2) framework.  (For 102(a)(1))According to the grace period afforded, the instant application’s effective date is March 7, 2017.  Thus a grace period of March 7, 2016, where any applicable prior art with the same inventor which has a date that is before March 7, 2016 is prior art.  (For 102(a)(2)) The effective date was used to search the applicant’s own prior art.  The prior art search yielded several prior art references which discuss crystallinity with regard to a thin film transistor’s three layered oxide semiconductor channel.  However all of the references 

1.) Yamazaki (US 9,245,958 – Jan 26, 2016) Fig. 1A, shown below.  Col. 15, lines 35-37 and col. 24, lines 1-15, teach away because it is discussed to have the first and third oxide semiconductors be of low crystallinity relative to the second oxide semiconductor film.

    PNG
    media_image2.png
    503
    505
    media_image2.png
    Greyscale


2.) Yamazaki (US 2014/0042437 – February 13, 2014) ¶ 0070 teaches away since the third oxide semiconductor is disclosed to have a crystallinity that is lower than that of the second oxide semiconductor.



Thus the prior art does not disclose the combination of features claimed in claim 1 and in particular the relative crystallinity detailed in the last clause of claim 1.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

A double patenting rejection was considered in light of parent application US 16/194,664 now patent US 10,796,903, however the claims of the patent are directed to manufacturing methods of making thin film transistors as opposed to the instant application containing claims directed at thin film transistor structure product claims, thus no double patenting rejection can be made with the ‘664 patent.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,134,914 (parent US application 15/451,804). Although the claims at issue are not identical, they are not patentably distinct from each other because contain the following shared limitations.

Claim limitation(s) of the instant application
Claim limitation(s) of the ‘914 patent
Claim 1,
a semiconductor device comprising:

A.) an oxide semiconductor film; 

B.) a gate insulating film over the oxide semiconductor film; and 

C.) a gate electrode over the gate insulating film, 

wherein the oxide semiconductor film comprises: 

D1.) a first oxide semiconductor film; 

D2.) a second oxide semiconductor film over the first oxide semiconductor film; and 



E.) wherein the second oxide semiconductor film comprises a region where crystallinity is lower than crystallinity of one or both of the first oxide semiconductor film and the third oxide semiconductor film.


a semiconductor device comprising: 

a first insulating film; 

A.) an oxide semiconductor film over the first insulating film; 

B.) a second insulating film over the oxide semiconductor film; (Note: the “gate insulating film” of the instant application is represented here by the “second insulating film”)

C.) a gate electrode over the second insulating film; 

a third insulating film over the gate electrode; and 



wherein the oxide semiconductor film comprises: 

D1.) a first oxide semiconductor film; 

D2.) a second oxide semiconductor film over the first oxide semiconductor film; and 

D3.) a third oxide semiconductor film over the second oxide semiconductor film, 

wherein the first oxide semiconductor film, the second oxide semiconductor film, and the third oxide semiconductor film comprise the same element, and 




The semiconductor device according to claim 1, 
wherein the first oxide semiconductor film, the second oxide semiconductor film, and the third oxide semiconductor film separately comprise In, M and Zn, and 
wherein the M represents Al, Ga, Y, or Sn.
Claim 2, 
The semiconductor device according to claim 1, wherein the first oxide semiconductor film, the second oxide semiconductor film, and the third oxide semiconductor film separately comprise In, M (M is Al, Ga, Y, or Sn), and Zn.
Claim 3,
The semiconductor device according to claim 2, 
wherein an atomic ratio between In, M and Zn is that M is greater than or equal to 1.5 and less than or equal to 2.5 and Zn is greater than or equal to 2 and less than or equal to 4 when In is 4. 
Claim 3,
The semiconductor device according to claim 2, wherein an atomic ratio between In, M, and Zn is that M is greater than or equal to 1.5 and less than or equal to 2.5 and Zn is greater than or equal to 2 and less than or equal to 4 when In is 4.
Claim 4,

wherein an atomic ratio between In, M and Zn is that M is greater than or equal to 0.5 and less than or equal to 1.5 and Zn is greater than or equal to 5 and less than or equal to 7 when In is 5. 



The semiconductor device according to claim 1, wherein the second oxide semiconductor film is a composite oxide semiconductor that comprises a first region and a second region, wherein the first region comprises InaMbZncOd, 
wherein M represents Al, Ga, Y, or Sn, 
wherein a, 5, c, and d each represent a given number, 
wherein the second region comprises InxZnyOz, and 
wherein x, y, and z each represent a given number.
Claim 5,
The semiconductor device according to claim 1, 
wherein the second oxide semiconductor film is a composite oxide semiconductor that comprises a first region and a second region, 
wherein the first region comprises In.sub.aM.sub.bZn.sub.cO.sub.d, 
wherein M represents Al, Ga, Y, or Sn, 
wherein a, b, c, and d each represent a given number, 
wherein the second region comprises In.sub.xZn.sub.yO.sub.z, and 


The semiconductor device according to claim 1, 
wherein the second oxide semiconductor film comprises a region thicker than one or both of the first oxide semiconductor film and the third oxide semiconductor film.
Claim 6,
The semiconductor device according to claim 1, 
wherein the second oxide semiconductor film comprises a region thicker than one or both of the first oxide semiconductor film and the third oxide semiconductor film.
Claim 7,
The semiconductor device according to claim 1, 
wherein one or both of the first oxide semiconductor film and the third oxide semiconductor film comprise a crystal part, and wherein the crystal part has c-axis alignment. 
Claim 7,
The semiconductor device according to claim 1, 
wherein one or both of the first oxide semiconductor film and the third oxide semiconductor film comprise a crystal part, and wherein the crystal part has c-axis alignment.







Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDUARDO A RODELA/Primary Examiner, Art Unit 2893